 

OFFICE BUILDING LEASE

[tlogo.jpg] 



 

This Lease between OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION
(“Landlord”), and SUMMIT HEALTHCARE REIT, INC., A MARYLAND CORPORATION
(“Tenant”), is dated April 4, 2014.

 

1.  LEASE OF PREMISES

 

In consideration of the rent (as defined at Section 5.3) and the provisions of
this Lease, Landlord leases to Tenant and Tenant leases from Landlord the
Premises shown by diagonal lines on the floor plan attached hereto as Exhibit
“A”, and further described at Section 2.I. The Premises are located within the
Building and Project described in Section 2.m. Tenant shall have the
nonexclusive right (unless otherwise provided herein) in common with Landlord,
other tenants, subtenants and invitees, to use of the Common Area (as defined at
Section 2.e).

 

2.  DEFINITIONS

 

As used in this Lease, the following terms shall have the following meanings:

 

a.Base Rent (initial): $71,270.40 per year

 

b.Base year: The calendar year of 2014

 

c.Broker(s)

 

Landlord’s: N/A     Tenant’s: Korbin Duley and John Pomer, Newmark Grubb Knight
Frank

 

d.   Commencement Date:   May 1, 2014 with rent-free Early Possession upon
Landlord’s notice to Tenant that Tenant Improvements are Substantially Complete
(See Addendum A, Item 6 for Early Possession Agreement).

 

e.   Common Areas: The building lobbies, common corridors and hallways,
restrooms, garage and parking areas, stairways, elevators and other generally
understood public or common areas. Landlord shall have the right to regulate or
restrict the use of the Common Areas.

 

f.   Expiration Date: April 30, 2017 unless otherwise sooner terminated in
accordance with the provisions of this Lease.

 

g.   Landlord’s Mailing Address: Olen Commercial Realty Corp.,   7 Corporate
Plaza, Newport Beach, CA 92660

 

Tenant’s Mailing Address 2 South Pointe Drive, Suite 100, Lake Forest, CA 92630

 

h.Monthly Installments of Base Rent (initial): $5,939.20 per month.

 

Rent Payments. Rent payments are due on the first of each month, made payable to
Olen Commercial Realty Corp.   Please remit Rent Payments to: Olen Commercial
Realty Corp., Unit Q,   P. O. Box 51915, Los Angeles, CA 90051-6215.   LANDLORD
DOES NOT INVOICE ON A MONTHLY BASIS.

 

i.Security Deposit (Article 7): $6,758.40

 

j. Upon execution hereof Tenant shall pay Landlord $12,697.60; $5,939.20 as rent
for May 1-31, 2014, and $6,758.40 Security Deposit equal to the last month’s
remittance pursuant to Article 7 herein.

 

k. Parking: Tenant shall be permitted, upon payment of the then prevailing
monthly rate (as set by Landlord from time to time), FREE OF CHARGE to park
(4:1,000) cars on a nonexclusive basis in the area(s) designated by Landlord for
parking. Tenant shall abide by any and all parking regulations and rules
established from time to time by Landlord or Landlord’s parking operator.
Landlord reserves the right to separately charge Tenant’s guests and visitors
for parking. NO OVERNIGHT PARKING SHALL BE ALLOWED; AT LESSOR’S DISCRETION,
VIOLATORS MAY BE TOWED AT VEHICLE OWNER’S EXPENSE.

 

I.  Premises: That portion of the Building containing approximately 4,096 square
feet of Rentable Area, shown by diagonal lines on Exhibit “A”, located on the
first (1st ) floor of the Building and known as Suite(s) 100.

 

m. Project: The building of which the Premises are a part (the “Building”) and
any other buildings or improvements on the real property (the “Property”)
located at 2 South Pointe Drive, Lake Forest, CA, 92630 and further described on
Exhibit “A”. The Project is known as Spectrum Pointe.

 

n. Rentable Area: As to both the Premises and the Project, the respective
measurements of floor area as may from time to time be subject to lease by
Tenant and all tenants of the Project, respectively, as determined by Landlord
and applied on a consistent basis throughout the Project.

 

o. state: The State of California.

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

  

1

 

 

p. Tenant’s Proportionate Share: 5.10%. Such share is a fraction, the numerator
of which is the Rentable Area of the Premises, and the denominator of which is
the Rentable Area of the Project, as determined by Landlord from time to time.
The Project consists of One (1) building(s) containing a total Rentable Area of
80,275 square feet.

 

q. Tenant’s Use Clause (Article 8): General office as approved by the City of
Lake Forest.

 

r. Term: The period commencing on the Commencement Date and expiring at midnight
on the Expiration Date.

 

3.EXHIBITS AND ADDENDA

 

See Addenda: A, B, C, D, and Exhibits A, A-1, attached hereto and made a part
hereof by reference.

 

4.DELIVERY OF POSSESSION

 

(a)   If for any reason Landlord does not deliver possession of the Premises to
Tenant on the Commencement Date, Landlord shall not be subject to any liability
for such failure, the Expiration Date shall not change and the validity of this
Lease shall not be impaired, but Rent shall be abated until delivery of
possession. If Landlord permits Tenant to enter into possession of the Premises
before the Commencement Date, such possession shall be subject to the provisions
of this Lease, including, without-limitation, the payment of provided, however,
Tenant shall have no obligation to pay Rent.

 

(b)   Delays-Causod by Tenant. There shall-be no-abatement of rent,-to-the
extent of any delays caused by acts or omissions of Tenant, Tenant’s agents,
employees and contractors, of for Tenant delays as defined in any work letter
agreement attached to-this Lease, if-any (hereinafter “Tenant delays”). Tenant
shall pay to Landlord an amount equal to one thirtieth (1/30th) of the Base Rent
due for the first full calendar month of the Lease term for each day of Tenant
Delay. For purposes of the foregoing calculation, the Base Rent payable for the
first full calendar month of the term of this Lease shall not be
reduced-by-any-abated rent, conditionally waived rent, free rent or similar
rental concessions, if any;—Landlord and-Tenant agree that the foregoing payment
constitutes a fair and reasonable estimate of-the damages Landlord will incur as
the result of a Tenant Delay. Within thirty (30) days after Landlord- tenders
possession of the Premises to Tenant, Landlord shall notify Tenant of Landlord’s
reasonable estimate of the date Landlord could have delivered possession of the
Premises to Tenant but for the Tenant Delays.—After delivery of said notice,
Tenant shall immediately pay to Landlord the amount described above for the
period of Tenant Delay.

 

5.RENT

 

5.1.   Payment of Base Rent. Tenant agrees to pay the Base Rent for the
Premises. Monthly Installments of Base Rent shall be payable in advance on the
first day of each calendar month of the Term. If the Term begins (or ends) on
other than the first (or last) day of a calendar month, the Base Rent for the
partial month shall be prorated on a per diem basis. Tenant shall pay Landlord
the first Monthly Installment of Base Rent when Tenant executes the Lease.

 

5.2.   Project Operating Costs

 

a.     In order that the Rent payable during the Term reflect any increase in
Project Operating Costs, beginning on 2015 Tenant agrees to pay to Landlord as
Rent, Tenant’s Proportionate Share of all increases in costs, expenses and
obligations attributable to the Project and its operation, all as provided
below.

 

b.    If, during any calendar year during the Term, Project Operating Costs
exceed the Project Operating Costs for the Base Year, Tenant shall pay to
Landlord, in addition to the Base Rent and all other payments due under this
Lease, an amount equal to Tenant’s Proportionate Share of such excess Project
Operating Costs in accordance with the provisions of this Section 5.2b.

 

(1)   The term “Project Operating Costs” shall include all those items described
in the following subparagraphs (a) and (b).

 

(a)    All taxes, assessments, water and sewer charges and other similar
governmental charges levied on or attributable to the Building or Project or
their its operation, including without limitation, (i) real property taxes or
assessments levied or assessed against the Building or Project, (ii) assessments
or charges levied or assessed against the Building or Project by any
redevelopment agency, (iii) any tax measured by gross rentals received from the
leasing of the Premises or Building of Project, excluding any net income,
franchise, capital stock, estate or inheritance taxes imposed by the State or
Federal government or their agencies, branches or departments; provided that if
at any time during the Term any governmental entity levies, assesses or imposes
on Landlord any (1) general or special, ad valorem or specific, excise, capital
levy or other tax, assessment, levy or charge directly on the Rent received
under this Lease or on the rent received under any other leases of space in the
Building or Project, or (2) any license fee, excise or franchise tax,
assessment, levy or charge measured by or based, in whole or in part, upon such
rent, or (3) any transfer, transaction, or similar tax, assessment, levy or
charge based directly or indirectly upon the transaction represented by this
Lease or such other leases, or (4) any occupancy, use, per capita or other tax,
assessment, levy or charge based directly or indirectly upon the use or
occupancy of the Premises or other premises within the Building or Project, then
any such taxes, assessments, levies and charges shall be deemed to be included
in the term Project Operating Costs. If at any time during the Term the assessed
valuation of, or taxes on, the Project are not based on a completed Project
having at least ninety-five percent (95%) of the Rentable Area occupied, then
the “taxes” component of Project Operating Costs shall be adjusted by Landlord
to reasonably approximate the taxes which would have been payable if the Project
were completed and at least ninety-five percent (95%) occupied.

 

The following costs and expenses shall be excluded from Project Operating Costs:

 

(i)The cost of capital improvements on the building containing the Premises (the
“Building”) or the Building;

(ii)The cost of repairing structural or latent defects to the Building;

(iii)Depreciation;

(iv)Interest and principal payments on mortgages and deeds of trust;

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials



 

2

 

 

(v)Real estate brokers’ leasing commissions;

(vi)Any cost or expenditure for which Lessor is reimbursed by insurance proceeds
or by any third party;

(vii)Costs resulting from Lessor’s negligence or willful misconduct;

(viii)Lessee improvement costs;

(ix)Hazardous Substances remediation or removal costs, except if due to the act
or omission of Lessee;

(x)Amounts paid to affiliate of Lessor in excess of fair market rates;

(xi)Amounts expended by Lessor in connection with its organizational matters and
not in connection with the operation of the Building;

(xii)Amounts paid to employees or for equipment or tools to the extent the same
are not in connection with the operation of the Building;

(xiii)Amounts paid to employees or for equipment or tools to the extent the same
are not employed or used at the Building but are employed or used at another
property;

(xiv)ADA compliance expenses;

(xv)Interest or penalties resulting from Lessor’s late payment;

(xvi)Donations to charitable organizations.

 

(b)    Operating costs incurred by Landlord in maintaining and operating the
Building and Project, including without limitation the following: costs of (1)
utilities; (2) supplies; (3) insurance (including public liability, property
damage, earthquake, and fire and extended coverage insurance for the full
replacement cost of the Building and Project as required by Landlord or its
lenders for the Project); (4) services of independent contractors; (5)
compensation (including employment taxes and fringe benefits) of all persons who
perform duties connected with the operation, maintenance, repair or overhaul of
the Building or Project, and equipment, improvements and facilities located
within the Project, including without limitation engineers, janitors, painters,
floor waxers, window washers, security and parking personnel and gardeners (but
excluding persons performing services not uniformly available to or performed
for substantially all Building or Project tenants); (6) operation and
maintenance of a room for delivery and distribution of mail to tenants of the
Building or Project as required by the U.S. Postal Service (including, without
limitation, an amount equal to the fair market rental value of the mail room
premises); (7) management of the Building or Project, whether managed by
Landlord or an independent contractor (including, without limitation, an amount
equal to the fair market value of any on-site manager’s office) in an amount not
to exceed percent of Project Operating Costs; (8) rental expenses for (or a
reasonable depreciation allowance on) personal property used in the maintenance,
operation or repair of the Building or Project; (9) costs, expenditures or
charges (whether capitalized or not) required by any governmental or
quasi-governmental authority; (10) amortization of capital expenses (i) required
by a governmental entity for energy conservation or life safety purposes, or
(ii) made by Landlord to reduce Project Operating Costs (but only to the extent
Project Operating Costs are actually reduced); and (11) any other costs or
expenses incurred by Landlord under this Lease and not otherwise reimbursed by
tenants of the Project. If at any time during the Term, less than ninety-five
percent (95%) of the Rentable Area of the Project is occupied, the “operating
costs” component of Project Operating Costs shall be adjusted by Landlord to
reasonably approximate the operating costs which would have been incurred if the
Project had been at least ninety-five percent (95%) occupied.

 

(2)    Tenant’s Proportionate Share of Project Operating Costs shall be payable
by Tenant to Landlord as follows:

 

(a)    Beginning with the calendar year following the Base Year and for each
calendar year thereafter (“Comparison Year”), Tenant shall pay Landlord an
amount equal to Tenant’s Proportionate Share of the Project Operating Costs
incurred by Landlord in the Comparison Year which exceeds the total amount of
Project Operating Costs payable by Landlord for the Base Year. This excess is
referred to as the “Excess Expenses”.

 

(b)   To provide for current payments of Excess Expenses, Tenant shall, at
Landlord’s request, pay as additional rent during each Comparison Year, an
amount equal to Tenant’s Proportionate Share of the Excess Expenses payable
during such Comparison Year, as estimated by Landlord from time to time. Such
payments shall be made in monthly installments, commencing on the first day of
the month following the month in which Landlord notifies Tenant of the amount it
is to pay hereunder and continuing until the first day of the month following
the month in which Landlord gives Tenant a new notice of estimated Excess
Expenses. It is the intention hereunder to estimate from time to time the amount
of the Excess Expenses for each Comparison Year and Tenant’s Proportionate Share
thereof, and then to make an adjustment in the following year based on the
actual Excess Expenses incurred for that Comparison Year.

 

(c)    On or before April 1 of each Comparison Year after the first Comparison
Year (or as soon thereafter as is practical), Landlord shall deliver to Tenant a
statement setting forth Tenant’s Proportionate Share of the Excess Expenses for
the preceding Comparison Year. If Tenant’s Proportionate Share of the actual
Excess Expenses for the previous Comparison Year exceeds the total of the
estimated monthly payments made by Tenant for such year, Tenant shall pay
Landlord the amount of the deficiency within ten (10) days of the receipt of the
statement. If such total exceeds Tenant’s Proportionate Share of the actual
Excess Expenses for such Comparison Year, then Landlord shall credit against
Tenant’s next ensuing monthly installment(s) of additional rent an amount equal
to the difference until the credit is exhausted. If a credit is due from
Landlord on the Expiration Date, Landlord shall pay Tenant the amount of the
credit. The obligations of Tenant and Landlord to make payments required under
this Section 5.2 shall survive the Expiration Date.

 

(d)    Tenant’s Proportionate Share of Excess Expenses in any Comparison Year
having less than 365 days shall be appropriately prorated.

 

(e)    If any dispute arises as to the amount of any additional rent due
hereunder, Tenant shall have the right after reasonable notice and at reasonable
times to inspect Landlord’s accounting records at Landlord’s accounting office.
Tenant agrees to pay Landlord an amount not to exceed $1,500.00 for the cost of
Landlord’s efforts, unless it is determined that Landlord’s original statement
overstated Project Operating Costs by more than five percent (5%).

 

5.3. Definition of Rent. All costs and expenses which Tenant assumes or agrees
to pay Landlord under this Lease shall be deemed additional rent (which,
together with the Base Rent is sometimes referred to as the “Rent”). The Rent
shall be paid to the Building manager (or other person) and at such place, as
Landlord may from time to time designate in writing, without any prior demand
therefor and without deduction or offset, in lawful money of the United States
of America.

 

5.4   Rent Control. If the amount of Rent or any other payment due under this
Lease violates the terms of any governmental restrictions on such Rent or
payment, then the Rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon
terrwination-of tho restrictions, Landlord shall, to the extent it is  legally
permitted, recover from Tenant the difference between the amounts receive during
the period of the restrictions and the amounts Landlord would have received had
there been no restrictions.

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials



 

3

 



 

5.5    Taxes Payable by Tenant. In addition to the Rent and any other charges to
be paid by Tenant hereunder, Tenant shall reimburse Landlord upon demand for any
and all taxes payable by Landlord (other than net income taxes) which are not
otherwise reimbursable under this Lease, whether or not now customary or within
the contemplation of the parties, where such taxes are upon, measured by or
reasonably attributable to (a) the cost or value of Tenant’s equipment,
furniture, fixtures and other personal property located in the Premises, or the
cost or value of any leasehold improvements made in or to the Premises by or for
Tenant, other than Building Standard Work made by Landlord, regardless of
whether title to such improvements is held by Tenant or Landlord; (b) the gross
or net Rent payable under this Lease, including, without limitation, any rental
or gross receipts tax levied by any taxing authority with respect to the receipt
of the Rent hereunder; (c) the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (d) this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises. If it
becomes unlawful for Tenant to reimburse Landlord for any costs as required
under this Lease, the Base Rent shall be revised to net Landlord the same net
Rent after imposition of any tax or other charge upon Landlord as would have
been payable to Landlord but for the reimbursement being unlawful.

 

6.    INTEREST AND LATE CHARGES

 

If Tenant fails to pay when due any Rent or other amounts or charges which
Tenant is obligated to pay under the terms of this Lease, the unpaid amounts
shall bear interest at the maximum rate then allowed by law 10%. Tenant
acknowledges that the late payment of any Monthly Installment of Base Rent will
cause Landlord to lose the use of that money and incur costs and expenses not
contemplated under this Lease, including without limitation, administrative and
collection costs and processing and accounting expenses, the exact amount of
which is extremely difficult to ascertain. Therefore, in addition to interest,
if any such installment is not received by Landlord within ten (10) days from
the date it is due, Tenant shall pay Landlord a late charge equal to ten percent
(10%) of such installment. Landlord and Tenant agree that this late charge
represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the loss suffered from such nonpayment by Tenant.
Acceptance of any interest or late charge shall not constitute a waiver of
Tenant’s default with respect to such nonpayment by Tenant nor prevent Landlord
from exercising any other rights or remedies available to Landlord under this
Lease.

 

7.    SECURITY DEPOSIT

 

Tenant agrees to deposit with Landlord the Security Deposit set forth at Article
2.i upon execution of this Lease, as security for Tenant’s faithful performance
of its obligations under this Lease. Landlord and Tenant agree that the Security
Deposit may be commingled with funds of Landlord and Landlord shall have no
obligation or liability for payment of interest on such Deposit. Tenant shall
not mortgage, assign, transfer or encumber the Security Deposit without the
prior written consent of Landlord and any attempt by Tenant to do so shall be
void, without force or effect and shall not be binding upon Landlord. If Tenant
fails to pay any Rent or other amount when due and payable under this Lease, or
fails to perform any of the terms hereof, Landlord may appropriate and apply or
use all or any portion of the Security Deposit for rent payments or any other
amount then due and unpaid, for payment of any amount for which Landlord has
become obligated as a result of Tenant’s default or breach, and for any loss or
damage (including, but not limited to, past or future rent) sustained by
Landlord as a result of Tenant’s default or breach, and Landlord may so apply or
use this deposit without prejudice to any other remedy Landlord may have by
reason of Tenant’s default or breach. If Landlord so uses any of the Security
Deposit, Tenant shall, within ten (10) days after written demand therefor,
restore the Security Deposit to the full amount originally deposited; Tenant’s
failure to do so shall constitute an act of default hereunder and Landlord shall
have the right to exercise any remedy provided for at Article 27 hereof. Within
fifteen (15) days after the Term (or any extension thereof) has expired or
Tenant has vacated the Premises, whichever shall last occur, and provided Tenant
is not then in default on any of its obligations hereunder, Landlord shall
return the Security Deposit to Tenant, or, if Tenant has assigned its interest
under th is Lease, to the last assignee of Tenant. If Landlord sells its
interest in the Premises, Landlord may deliver this deposit to the purchaser of
Landlord’s interest and thereupon be relieved of any further liability or
obligation with respect to the Security Deposit. Tenant hereby expressly waives
any and all rights it may have with respect to a security deposit under
California Civil Code Section 1950.7(c), or any similar, related or successor
provision of law.

 

NOTE: Security Deposit shall not be applied toward the last month’s rent. In no
event shall the Security Deposit on hand be less than an amount equal to the
last month’s rent, including Operating Expense increases, if any.

 

8.    TENANT’S USE OF THE PREMISES

 

Tenant shall use the Premises solely for the purposes set forth in Tenant’s Use
Clause. Tenant shall not use or occupy the Premises in violation of law or any
covenant, condition, or restriction affecting the Building or Project or the
certificate of occupancy issued for the Building or Project, and shall, upon
notice from Landlord, immediately discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
law or the certificate of occupancy. Landlord represents the Premises may be
used for general office uses. Tenant, at Tenant’s own expense, shall comply with
all laws, ordinances, regulations, rules and/or any directions of any
governmental agencies or authorities having jurisdiction which shall, by reason
of the nature of Tenant’s use or occupancy of the Premises, impose any duty upon
Tenant or Landlord with respect to the Premises or its use or occupation. A
judgment of any court of competent jurisdiction or the admission by Tenant in
any action or proceeding against Tenant that Tenant has violated any such laws,
ordinances, regulations, rules and/or directions in the use of the Premises
shall be deemed to be a conclusive determination of that fact as between
Landlord and Tenant. Tenant shall not do or permit to be done anything which
will invalidate or increase the cost of any fire, extended coverage or other
insurance policy covering the Building or Project and/or property located
therein, and shall comply with all rules, orders, regulations, requirements and
recommendations of the Insurance Services Office or any other organization
performing a similar function. Tenant shall promptly upon demand reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building or Project, or injure or annoy them, or use or allow the Premises to be
used for any improper, immoral, unlawful or objectionable purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Premises.
Tenant shall not commit or suffer to be committed any waste in or upon the
Premises.

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials



 

4

 

 

9.    SERVICES AND UTILITIES

 

Provided that Tenant is not in default hereunder, Landlord agrees to furnish to
the Premises during generally recognized business days, or during hours
determined by Landlord in its sole discretion (currently Monday through Friday
7:30 a.m. to 6:30 p.m., and Saturdays from 9:00 a.m. to 1:00 p.m., by request
only, excepting nationally recognized holidays), and subject to the Rules and
Regulations of the Building or Project, electricity for normal desk top) office
equipment and normal copying equipment, and heating, ventilation and air
conditioning (“HVAC”) as required in Landlord’s judgment for the comfortable use
and occupancy of the Premises. If Tenant desires HVAC at any other time,
Landlord shall use reasonable efforts to furnish such service upon reasonable
notice from Tenant and Tenant shall pay Landlord’s charges therefor on demand
(current after-hours HVAC charge is $55.00 per hour). Landlord shall also
maintain and keep lighted the common stairs, common entries and restrooms in the
Building. Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall the Rent be abated by
reason of (i) the installation, use or interruption of use of any equipment in
connection with the furnishing of any of the foregoing services, (ii) failure to
furnish or delay in furnishing any such services where such failure or delay is
caused by accident or any condition or event beyond the reasonable control of
Landlord, or by the making of necessary repairs or improvements to the Premises,
Building or Project, or (iii) the limitation, curtailment or rationing of, or
restrictions on, use of water, electricity, gas or any other form of energy
serving the Premises, Building or Project. Landlord shall not be liable under
any circumstances for a loss of or injury to property or business, however
occurring, through or in connection with or incidental to failure to furnish any
such services. If Tenant uses heat generating machines or equipment in the
Premises which affect the temperature otherwise maintained by the HVAC system,
Landlord reserves the right to install supplementary air conditioning units in
the Premises and the cost thereof, including the cost of installation, operation
and maintenance thereof, shall be paid by Tenant to Landlord upon demand by
Landlord.

 

Tenant shall not, without the written consent of Landlord, use any apparatus or
device in the Premises, including without limitation, electronic data processing
machines, punch card machines or machines using in excess of 120 volts, which
consumes more electricity than is usually furnished or supplied for the use of
premises as general office space, as determined by Landlord. Tenant shall not
connect any apparatus with electric current except through existing electrical
outlets in the Premises. Tenant shall not consume water or electric current in
excess of that usually furnished or supplied for the use of premises as general
office space (as determined by Landlord), without first procuring the written
consent of Landlord, which Landlord may refuse, and in the event of consent,
Landlord may have installed a water meter or electrical current meter in the
Premises to measure the amount of water or electrical current consumed. The cost
of any such meter and of its installation, maintenance and repair shall be paid
for by the Tenant and Tenant agrees to pay to Landlord promptly upon demand for
all such water and electric current consumed as shown by said meters, at the
rates charged for such services by the local public utility plus any additional
expense incurred in keeping account of the water and electric current so
consumed. If a separate meter is not installed, the excess cost for such water
and electric current shall be established by an estimate made by a utility
company or electrical engineer hired by Landlord at Tenant’s expense.

 

Nothing contained in this Article shall restrict Landlord’s right to require at
any time separate metering of utilities furnished to the Premises. In the event
utilities are separately metered, Tenant shall pay promptly upon demand for all
utilities consumed at utility rates charged by the local public utility plus any
additional expense incurred by Landlord in keeping account of the utilities so
consumed. Tenant shall be responsible for the maintenance and repair of any such
meters at its sole cost.

 

Landlord shall furnish elevator service, lighting replacement for building
standard lights, restroom supplies, window washing and janitor services in a
manner that such services are customarily furnished to comparable office
buildings in the area.

 

10.    CONDITION OF THE PREMISES

 

Tenant’s taking possession of the Premises shall be deemed conclusive evidence
that as of the date of taking possession the Premises are in good order and
satisfactory condition, except for such matters as to which Tenant gave Landlord
notice on or before the Commencement Date. No promise of Landlord to alter,
remodel, repair or improve the Premises, the Building or the Project and no
representation, express or implied, respecting any matter or thing relating to
the Premises, Building, Project or this Lease (including, without limitation,
the condition of the Premises, the Building or the Project) have been made to
Tenant by Landlord or its Broker or Sales Agent, other than as may be contained
herein or in a separate exhibit or addendum signed by Landlord and Tenant.
Tenant acknowledges the subject Premises has not been inspected by a Certified
Access Specialist as defined in California Civil Code Section 1938.

 

11.    CONSTRUCTION, REPAIRS AND MAINTENANCE

 

a.    Landlord’s Obligations. Landlord shall maintain in good order, condition
and repair the Building and all other portions of the Premises not the
obligation of Tenant or of any other tenant in the Building.

 

b.   Tenant’s Obligations

 

(1)    Tenant at Tenant’s sole expense shall, except for services furnished by
Landlord pursuant to Article 9 hereof, maintain the Premises in good order,
condition and repair, ordinary wear and tear accepted, including the interior
surfaces of the ceilings, walls and floors, all doors, all interior windows, all
plumbing, pipes and fixtures, electrical wiring, switches and fixtures, Building
Standard furnishings and special items and equipment installed by or at the
expense of Tenant.

 

(2)    Tenant shall be responsible for all repairs and alterations in and to the
Premises, Building and Project and the facilities and systems thereof, the need
for which arises out of (i) Tenant’s use or occupancy of the Premises, (ii) the
installation, removal, use or operation of Tenant’s Property (as defined in
Article 13) in the Premises, (iii) the moving of Tenant’s Property into or out
of the Building, or (iv) the act, omission, misuse or negligence of Tenant, its
agents, contractors, employees or invitees.

 

(3)    If Tenant fails to maintain the Premises in good order, condition and
repair, Landlord shall give Tenant notice to do such acts as are reasonably
required to so maintain the Premises. If Tenant fails to promptly commence such
work and diligently prosecute it to completion, then Landlord shall have the
right to do such acts and expend such funds at the expense of Tenant as are
reasonably required to perform such work. Any amount so expended by Landlord
shall be paid by Tenant promptly after demand with interest at the prime
commercial rate then being charged by Bank of America NT & SA plus two percent
(2%) per annum, from the date of such work, but not to exceed the maximum rate
then allowed by law. Landlord shall have no liability to Tenant for any damage,
inconvenience, or interference with the use of the Premises by Tenant as a
result of performing any such work.

 

c.    Compliance with Law. Landlord and Tenant shall each do all acts required
to comply with all applicable laws, ordinances, and rules of any public
authority relating to their respective maintenance obligations as set forth
herein.

 

d.    Waiver by Tenant. Tenant expressly waives the benefits of any statute now
or hereafter in effect which would otherwise afford the Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Premises in good order, condition and repair except for the
rights granted in this lease.

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials



 

5

 

 

e.    Load and Equipment Limits. Tenant shall not place a load upon any floor of
the Premises which exceeds the load per square foot which such floor was
designed to carry, as determined by Landlord or Landlord’s structural engineer.
The cost of any such determination made by Landlord’s structural engineer shall
be paid for by Tenant upon demand. Tenant shall not install business machines or
mechanical equipment which cause noise or vibration to such a degree as to be
objectionable to Landlord or other Building tenants.

 

f.     Except as otherwise expressly provided in this Lease, Landlord shall have
no liability to Tenant nor shall Tenant’s obligations under this Lease be
reduced or abated in any manner whatsoever by reason of any inconvenience,
annoyance, interruption or injury to business arising from Landlord’s making any
repairs or changes which Landlord is required or permitted by this Lease or by
any other tenant’s lease or required by law to make in or to any portion of the
Project, Building or the premises. Landlord shall nevertheless use reasonable
efforts to minimize any interference with Tenant’s business in the Premises.

 

g.    Tenant shall give Landlord prompt notice of any damage to or defective
condition in any part or appurtenance of the Building’s mechanical, electrical,
plumbing, HVAC or other systems serving, located in, or passing through the
Premises.

 

h.    Upon the expiration or earlier termination of this Lease, Tenant shall
return the Premises to Landlord clean and in the same condition as on the date
Tenant took possession, except for normal wear and tear. Any damage to the
Premises, including any structural damage, resulting from Tenant’s use or from
the removal of Tenant’s fixtures, furnishings and equipment pursuant to Section
13b shall be repaired by Tenant at Tenant’s expense.

 

12.    ALTERATIONS AND ADDITIONS

 

a.    Tenant shall not make any additions, alterations or improvements to the
Premises without obtaining the prior written consent of Landlord. Landlord’s
consent may be conditioned on Tenant’s removing any such additions, alterations
or improvements upon the expiration of the Term and restoring the Premises to
the same condition as on the date Tenant took possession. All work with respect
to any addition, alteration or improvement shall be done in a good and
workmanlike manner by properly qualified and licensed personnel approved by
Landlord, and such work shall be diligently prosecuted to completion. Landlord
may, at Landlord’s option, require that any such work be performed by Landlord’s
contractor, in which case the cost of such work shall be paid for before
commencement of the work. Tenant shall pay to Landlord upon completion of any
such work by Landlord’s contractor, an administrative fee of fifteen ten percent
(15 10%) of the cost of the work if the cost of such work is $10,000.00 or less
and five percent (5%) if the cost of such work is more than $10,000.00.

 

b.    Tenant shall pay the costs of any work done on the Premises pursuant to
Section 12a, and shall keep the Premises, Building and Project free and clear of
liens of any kind. Tenant shall indemnify, defend against and keep Landlord free
and harmless from all liability, loss, damage, costs, attorneys’ fees and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant.

 

Tenant shall keep Tenant’s leasehold interest, and any additions or improvements
which are or become the property of Landlord under this Lease, free and clear of
all attachment or judgment liens. Before the actual commencement of any work for
which a claim or lien may by filed, Tenant shall give Landlord notice of the
intended commencement date a sufficient time before that date to enable Landlord
to post notices of non-responsibility or any other notices which Landlord deems
necessary for the proper protection of Landlord’s interest in the Premises,
Building or the Project, and Landlord shall have the right to enter the Premises
and post such notices at any reasonable time.

 

c.    Landlord may require, at Landlord’s sole option, that Tenant provide to
Landlord, at Tenant’s expense, a lien and completion bond in an amount equal to
at least one and one-half (1 1/2) times the total estimated cost of any
additions, alterations or improvements to be made in or to the Premises, to
protect Landlord against any liability for mechanic’s and materialmen’s liens
and to insure timely completion of the work. Nothing contained in this Section
12c shall relieve Tenant of its obligation under Section 12b to keep the
Premises, Building and Project free of all liens.

 

d.    Unless their removal is required by Landlord as provided in Section 12a,
all additions, alterations and improvements made to the Premises shall become
the property of Landlord and be surrendered with the Premises upon the
expiration of the Term; provided, however, Tenant’s equipment, machinery and
trade fixtures which can be removed without damage to the Premises shall remain
the property of Tenant and may be removed, subject to the provisions of Section
13b.

 

13.    LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY

 

a.    All fixtures, equipment, improvements and appurtenances attached to or
built into the Premises at the commencement of or during the Term, whether or
not by or at the expense of Tenant (“Leasehold Improvements”), shall be and
remain a part of the Premises, shall be the property of Landlord and shall not
be removed by Tenant, except as expressly provided in Section 13b.

 

b.    All movable partitions, business and trade fixtures, machinery and
equipment, communications equipment and office equipment located in the Premises
and acquired by or for the account of Tenant, without expense to Landlord, which
can be removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises (collectively “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that if any of Tenant’s Property is removed, Tenant shall
promptly repair any damage to the Premises or to the Building resulting from
such removal.

 

14.    RULES AND REGULATIONS

 

Tenant agrees to comply with (and cause its agents, contractors, employees and
invitees to comply with) the rules and regulations attached hereto as Addendum B
and with such reasonable modifications thereof and additions thereto as Landlord
may from time to time make. Landlord shall not be responsible for any violation
of said rules and regulations by other tenants or occupants of the Building or
Project.

 

15.    CERTAIN RIGHTS RESERVED BY LANDLORD

 

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person or business, (b) causing an actual
or constructive eviction from the Premises, or (c) disturbing Tenant’s use or
possession of the Premises:

 

a.    To name the Building and Project and to change the name or street address
of the Building or Project;

 

b.    To install and maintain all signs on the exterior and interior of the
Building and Project;

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials



 

6

 

 

c.    To have pass keys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes, but excluding any areas where third party
access is restricted based on security regulations;

 

d.    At any time during the Term, and on reasonable prior notice to Tenant, to
inspect the Premises, and to show the Premises to any prospective purchaser or
mortgagee of the Project, or to any assignee of any mortgage on the Project, or
to others having an interest in the Project or Landlord, and during the last six
months of the Term, to show the Premises to prospective tenants thereof; and

 

e.    To enter the Premises for the purpose of making inspections, repairs,
alterations, additions or improvements to the Premises of the Building
(including, without limitation, checking, calibrating, adjusting or balancing
controls and other parts of the HVAC system), and to take all steps as may be
necessary or desirable for the safety, protection, maintenance or preservation
of the Premises or the Building or Landlord’s interest therein, or as may be
necessary or desirable for the operation or improvement of the Building or in
order to comply with laws, orders or requirements of governmental or other
authority. Landlord agrees to use its best efforts (except in an emergency) to
minimize interference with Tenant’s business in the Premises in the course of
any such entry.

 

16.    ASSIGNMENT AND SUBLETTING

 

No assignment of this Lease or sublease of all or any part of the Premises shall
be permitted, except as provided in this Article 16.

 

a.    Tenant shall not, without the prior written consent of Landlord, WHICH
SHALL NOT BE UNREASONABLY WHITHELD OR DELAYED, assign or hypothecate this Lease
or any interest herein or sublet the Premises or any part thereof, or permit the
use of the Premises by any party other than Tenant, or its advisors, consultants
or invitees. Any of the foregoing acts without such consent shall be void and
shall, at the option of Landlord, terminate this Lease. This Lease shall not,
nor shall any interest of Tenant herein, be assignable by operation of law
without the written consent of Landlord.

 

b.    If at any time or from time to time during the Term Tenant desires to
assign this Lease or sublet all or any part of the Premises, Tenant shall give
notice to Landlord setting forth the terms and provisions of the proposed
assignment or sublease, and the identity of the proposed assignee or subtenant.
Tenant shall promptly supply Landlord with such information concerning the
business background and financial condition of such proposed assignee or
subtenant as Landlord may reasonably request. Landlord shall have the option,
exercisable by notice given to Tenant within twenty (20) days after Tenant’s
notice is given, either to sublet such space from Tenant at the rental and on
the other terms set forth in this Lease for the term set forth in Tenant’s
notice, or, in the case of an assignment, to terminate this Lease. If Landlord
does not exercise such option, Tenant may assign the Lease or sublet such space
to such proposed assignee or subtenant on the following further conditions:

 

(1)    Landlord shall have the right to approve such proposed assignee or
subtenant, which approval shall not be unreasonably withheld;

 

(2)    The assignment or sublease shall be on the same terms set forth in the
notice given to Landlord;

 

(3)    No assignment or sublease shall be valid and no assignee or sublessee
shall take possession of the Premises until an executed counterpart of such
assignment or sublease has been delivered to Landlord;

 

(4) No assignee or sublessee shall have a further right to assign or sublet
except on the terms herein contained; and

 

(5) Any sums or other economic consideration received by Tenant as a result of
such assignment or subletting, however denominated under the assignment or
sublease, which exceed, in the aggregate, (i) the total sums which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased), plus (ii) any real estate
brokerage commissions or fees payable in connection with such assignment or
subletting, shall be paid to AND THE REASONABLE COSTS TO SUBLEASE THE PREMISES
(LEGAL FEES, TENANT IMPROVEMENTS AND ANY OTHER CONCESSIONS REASONABLY REQUIRED
TO SUBLEASE THE PREMISES BUT SPECIFICALLY INCLUDING F, F, & E AND DOWN TIME),
Shall be SPLIT 50:50 WITH Landlord as additional rent under this Lease without
affecting or reducing any other obligations of Tenant hereunder.

 

c.    Notwithstanding the provisions of paragraphs a and b above, Tenant may
assign this Lease or sublet the Premises or any portion thereof, without
Landlord’s consent and without extending any recapture or termination option to
Landlord, to any corporation which controls, is controlled by or is under common
control with Tenant, or to any corporation resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all the
assets of Tenant’s business as a going concern, provided that (i) the assignee
or sublessee assumes, in full, the obligations of Tenant under this Lease, (ii)
Tenant remains fully liable under this Lease, and (iii) the use of the Premises
under Article 8 remains unchanged.

 

d.    No subletting or assignment shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder. The
acceptance of Rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by an assignee or subtenant of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease.

 

e.    If Tenant assigns the Lease or sublets the Premises or requests the
consent of Landlord to any assignment or subletting or if Tenant requests the
consent of Landlord for any act that Tenant proposes to do then Tenant shall,
upon demand, pay Landlord an administrative fee of One Hundred Fifty and
No/100ths Dollars ($150.00) plus any attorneys’ fees reasonably incurred by
Landlord in connection with such act or request.

 

17.    HOLDING OVER

 

If after expiration of the Term, Tenant remains in possession of the Premises
with Landlord’s permission (express or implied), Tenant shall become a tenant
from month to month only, upon all the provisions of this Lease (except as to
term and Base Rent), but the “Monthly Installments of Base Rent” payable by
Tenant shall be increased to one hundred fifty percent (150%) of the Monthly
Installments of Base Rent payable by Tenant at the expiration of the Term. Such
monthly rent shall be payable in advance on or before the first day of each
month. If either party desires to terminate such month to month tenancy, it
shall give the other party not less than thirty (30) days advance written notice
of the date of termination.

 



[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials



 

7

 

 

18.  SURRENDER OF PREMISES

 

a.   Tenant shall peaceably surrender the Premises and tender keys to Landlord
on the Expiration Date, in broom-clean condition and in as good condition as
when Tenant took possession, except for (i) reasonable wear and tear, (ii) loss
by fire or other casualty, and (iii) loss by condemnation. Tenant shall, on
Landlord’s request, remove Tenant’s Property on or before the Expiration Date
and promptly repair all damage to the Premises or Building caused by such
removal. Should Tenant fail to tender possession in the condition as required in
this section, Landlord shall be entitled to charge a handling fee equivalent to
15% of the restoration costs for managing the restoration required by Tenant’s
failure.

 

b.   If Tenant abandons or surrenders the Premises, or is dispossessed by
process of law or otherwise, any of Tenant’s Property left on the Premises shall
be deemed to be abandoned, and, at Landlord’s option, title shall pass to
Landlord under this Lease as by a bill of sale. If Landlord elects to remove all
or any part of such Tenant’s Property, the cost of removal, including repairing
any damage to the Premises or Building caused by such removal, shall be paid by
Tenant. On the Expiration Date Tenant shall surrender all keys to the Premises.

 

19.  DESTRUCTION OR DAMAGE

 

a.   If the Premises or the portion of the Building necessary for Tenant’s
occupancy is damaged by fire, earthquake, act of God, the elements or other
casualty, Landlord shall, subject to the provisions of this Article, promptly
repair the damage, if such repairs can, in Landlord’s opinion, be completed
within ninety (90) days. If Landlord determines that repairs can be completed
within ninety (90) days, this Lease shall remain in full force and effect,
except that if such damage is not the result of the negligence or willful
misconduct of Tenant or Tenant’s agents, employees, contractors, licensees or
invitees, the Base Rent shall be abated to the extent Tenant’s use of the
Premises is impaired, commencing with the date of damage and continuing until
completion of the repairs required of Landlord under Section 19d.

 

b.   If in Landlord’s opinion, such repairs to the Premises or portion of the
Building necessary for Tenant’s occupancy cannot be completed within ninety (90)
days, Landlord may elect upon notice to Tenant given within thirty (30) days
after the date of such fire or other casualty, to repair such damage, in which
event this Lease shall continue in full force and effect, but the Base Rent
shall be partially abated as provided in Section 19a. If Landlord does not so
elect to make such repairs, this Lease shall terminate as of the date of such
fire or other casualty.

 

c.   If any other portion of the Building or Project is totally destroyed or
damaged to the extent that in Landlord’s opinion repair thereof cannot be
completed within ninety (90) days, Landlord may elect upon notice to Tenant
given within thirty (30) days after the date of such fire or other casualty, to
repair such damage, in which event this Lease shall continue in full force and
effect, but the Base Rent shall be partially abated as provided in Section 19a.
If Landlord does not elect to make such repairs, this Lease shall terminate as
of the date of such fire or other casualty.

 

d.   If the Premises are to be repaired under this Article, Landlord shall
repair at its cost any injury or damage to the Building and Building Standard
Work in the Premises. Tenant shall be responsible at its sole cost and expense
for the repair, restoration and replacement of any other Leasehold Improvements
and Tenant’s Property. Landlord shall not be liable for any loss of business,
inconvenience or annoyance arising from any repair or restoration of any portion
of the Premises, Building or Project as a result of any damage from fire or
other casualty.

 

e.   This Lease shall be considered an express agreement governing any case of
damage to or destruction of the Premises, Building or Project by fire or other
casualty, and any present or future law which purports to govern the rights of
Landlord and Tenant in such circumstances in the absence of express agreement,
shall have no application.

 

20.  EMINENT DOMAIN

 

a.   If the whole of the Building or Premises is lawfully taken by condemnation
or in any other manner for any public or quasi - public purpose, this Lease
shall terminate as of the date of such taking, and Rent shall be prorated to
such date. If less than the whole of the Building or Premises is so taken, this
Lease shall be unaffected by such taking, provided that (i) Tenant shall have
the right to terminate this Lease by notice to Landlord given within ninety (90)
days after the date of such taking if twenty percent (20%) or more of the
Premises is taken and the remaining area of the Premises is not reasonably
sufficient for Tenant to continue operation of its business, and (ii) Landlord
shall have the right to terminate this Lease by notice to Tenant given within
ninety (90) days after the date of such taking. If either Landlord or Tenant so
elects to terminate this Lease, the Lease shall terminate on the thirtieth
(30th) day after either such notice. The Rent shall be prorated to the date of
termination. If this Lease continues in force upon such partial taking, the Base
Rent and Tenant’s Proportionate Share shall be equitably adjusted according to
the remaining Rentable Area of the Premises and Project.

 

b.   In the event of any taking, partial or whole, all of the proceeds of any
award, judgment or settlement payable by the condemning authority shall be the
exclusive property of Landlord, and Tenant hereby assigns to Landlord all of its
right, title and interest in any award, judgment or settlement from the
condemning authority. Tenant, however, shall have the right, to the extent that
Landlord’s award is not reduced or prejudiced, to claim from the condemning
authority (but not from Landlord) such compensation as may be recoverable by
Tenant in its own right for relocation expenses and damage to Tenant's personal
property.

 

c.   In the event of a partial taking of the Premises which does not result in a
termination of this Lease, Landlord shall restore the remaining portion of the
Premises as nearly as practicable to its condition prior to the condemnation or
taking, but only to the extent of Building Standard Work. Tenant shall be
responsible at its sole cost and expense for the repair, restoration and
replacement of any other Leasehold Improvements and Tenant’s Property.

 

21.  INDEMNIFICATION

 

a.   Tenant shall indemnify and hold Landlord harmless against and from
liability and claims of any kind for loss or damage to property of Tenant or any
other person, or for any injury to or death of any person, arising out of: (1)
Tenant’s use and occupancy of the Premises, or any work, activity or other
things allowed or suffered by Tenant to be done in, on or about the Premises;
(2) any breach or default by Tenant of any of Tenant’s obligations under this
Lease; or (3) any negligent or otherwise tortious act or omission of Tenant, its
agents, employees, invitees or contractors. Tenant shall at Tenant's expense,
and by counsel REASONABLY satisfactory to Landlord, defend Landlord in any
action or proceeding arising from any such claim and shall indemnify Landlord
against all costs, REASONABLE attorneys’ fees, expert witness fees and any other
expenses incurred in such action or proceeding. As a material part of the
consideration for Landlord’s execution of this Lease, Tenant hereby assumes all
risk of damage or injury to any person or property in, on or about the Premises
from any cause, OTHER THAN LANDLORDS NEGLIGENT ACTS OR OMISSIONS.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

8

 

 

b.   Landlord shall not be liable for injury or damage which may be sustained by
the person or property of Tenant, its employees, invitees or customers, or any
other person in or about the Premises, caused by or resulting from fire, steam,
electricity, gas, water or rain which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Building or Project or from other
sources. Landlord shall not be liable for any damages arising from any act or
omission of any other tenant of the Building or Project.

 

22.  TENANT’S INSURANCE

 

a.   All insurance required to be carried by Tenant hereunder shall be issued by
responsible insurance companies acceptable to Landlord and Landlord’s lender and
qualified to do business in the State. Each policy shall name Landlord, and at
Landlord's request any mortgagee of Landlord, as an additional insured, as their
respective interests may appear. Each policy shall contain (i) a cross-liability
endorsement, (ii) a provision that such policy and the coverage evidenced
thereby shall be primary and non-contributing with respect to any policies
carried by Landlord and that any coverage carried by Landlord shall be excess
insurance, and (iii) a waiver by the insurer of any right of subrogation against
Landlord, its agents, employees and representatives, which arises or might arise
by reason of any payment under such policy or by reason of any act or omission
of Landlord, its agents, employees or representatives. A copy of each paid up
policy (authenticated by the insurer) or certificate of the insurer evidencing
the existence and amount of each insurance policy required hereunder shall be
delivered to Landlord before the date Tenant is first given the right of
possession of the Premises, and thereafter within thirty (30) days after any
demand by Landlord therefore. Landlord may, at any time and from time to time,
inspect and/or copy any insurance policies required to be maintained by Tenant
hereunder. No such policy shall be cancelable except after twenty (20) days
written notice to Landlord and Landlord’s lender. Tenant shall furnish Landlord
with renewals or “binders” of any such policy at least ten (10) days prior to
the expiration thereof. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant’s behalf and charge the Tenant the premiums together
with a twenty-five percent (25%) handling charge, payable upon demand. Tenant
shall have the right to provide such insurance coverage pursuant to blanket
policies obtained by the Tenant, provided such blanket policies expressly afford
coverage to the Premises, Landlord, Landlord’s mortgagee and Tenant as required
by this Lease.

 

b.   Beginning on the date Tenant is given access to the Premises for any
purpose and continuing until expiration of the Term, Tenant shall procure, pay
for and maintain in effect policies of casualty insurance covering (i) all
Leasehold Improvements (including any alterations, additions or improvements as
may be made by Tenant pursuant to the provisions of Article 12 hereof), and (ii)
trade fixtures, merchandise and other personal property from time to time in, on
or about the Premises, in an amount not less than one hundred percent (100%) of
their actual replacement cost from time to time, providing protection against
any peril included with the classification “Fire and Extended Coverage” together
with insurance against sprinkler damage, vandalism and malicious mischief. The
proceeds of such insurance shall be used for the repair or replacement of the
property so insured. Upon termination of this Lease following a casualty as set
forth herein, the proceeds under (i) shall be paid to Landlord, and the proceeds
under (ii) above shall be paid to Tenant.

 

c.   Beginning on the date Tenant is given access to the Premises for any
purpose and continuing until expiration of the Term, Tenant shall procure, pay
for and maintain in effect workers’ compensation insurance as required by law
and comprehensive public liability and property damage insurance with respect to
the construction of improvements on the Premises, the use, operation or
condition of the Premises and the operations of Tenant in, on or about the
Premises, providing personal injury and broad form property damage coverage for
not less than One Million Dollars ($1,000,000.00) combined single limit for
bodily injury, death and property damage liability.

 

d.   Not less than every three (3) years during the Term, Landlord and Tenant
shall mutually agree to increases in all of Tenant's insurance policy limits for
all insurance to be carried by Tenant as set forth in this Article. In the event
Landlord and Tenant cannot mutually agree upon the amounts of said increases,
then Tenant agrees that all insurance policy limits as set forth in this Article
shall be adjusted for increases in the cost of living.

 

23.  WAIVER OF SUBROGATION

 

Landlord and Tenant each hereby waive all rights of recovery against the other
and against the officers, employees, agents and representatives of the other, on
account of loss by or damage to the waiving party of its property or the
property of others under its control, to the extent that such loss or damage is
insured against under any fire and extended coverage insurance policy which
either may have in force at the time of the loss or damage. Tenant shall, upon
obtaining the policies of insurance required under this Lease, give notice to
its insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

 

24.  SUBORDINATION AND ATTORNMENT

 

This Lease and Tenant’s interests and rights hereunder are and shall be subject
and subordinate at all times to the lien of any mortgage, now existing or
hereafter created, on or against the Project, the Building or the Premises by
Landlord, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments and other
documents confirming such subordination as shall be requested by any such holder
and Tenant hereby appoints Landlord as Tenant’s attorney-in-fact to execute any
such instruments and other documents for and on behalf of Tenant. In the event
of the enforcement by any mortgagee or holder of any security agreement
(“Successor Landlord”) of the remedies provided for by law, mortgage, or
security agreement, Tenant will automatically become the tenant of such
Successor Landlord without any change in the terms or other provisions of the
Lease; provided, however, that such Successor Landlord or successor in interest
shall not be bound by (a) any payment of Base Rent or Additional Rent for more
than one (1) month in advance except prepayments in the nature of security for
the performance by Tenant of its obligations under this Lease, (b) any amendment
or modification of this Lease, or any waiver of the terms of this Lease, made
without the written consent of such Successor Landlord, (c) any offset right
that Tenant may have against any former Landlord relating to any event or
occurrence before the date of attornment, including any claim for damages of any
kind whatsoever as the result of any breach by a former Landlord that occurred
before the date of attornment; (d) any obligation (i) to pay Tenant any sum(s)
that any former Landlord owed to Tenant unless such sums, if any, shall have
actually been delivered to Successor Landlord by way of an assumption of escrow
accounts or otherwise; (ii) with respect to any security deposited with a former
Landlord, unless such security was actually delivered to such Successor
Landlord; (iii) to commence or complete any initial construction of improvements
in the Premises or any expansion or rehabilitation of existing improvements
thereon; (iv) to reconstruct or repair improvements following a fire, casualty
or condemnation; or (v) arising from representations and warranties related to a
former Landlord, UNLESS CONTAINED IN THIS LEASE; or (e) any consensual or
negotiated surrender, cancellation, or termination of this Lease, in whole or in
part, agreed upon between former Landlord and Tenant, unless effected
unilaterally by Tenant pursuant to the express terms of this Lease or consented
to in writing by Successor Landlord. Upon request by such Successor Landlord,
whether before or after the enforcement of its remedies, Tenant shall execute
and deliver an instrument or instruments confirming and evidencing the
attornment herein set forth, and Tenant hereby irrevocably appoints Landlord as
Tenant’s agent and attorney-in-fact for the purpose of executing, acknowledging
and delivering any such instruments and certificates. This Lease is further
subject to and subordinate to all matters of record. Notwithstanding the
foregoing, any such holder may at any time subordinate its mortgage to this
Lease, without Tenant’s consent, by written notice to Tenant and thereupon this
Lease shall be deemed prior to such mortgage without regard to their respective
dates of execution, delivery or recording, and in that event, such holder shall
have the same rights with respect to this Lease as though this Lease had been
executed prior to the execution, delivery and recording of such mortgage and had
been assigned to such holder. The term “mortgage" whenever used in this Lease
shall be deemed to include deeds of trust, mortgages, security deeds, security
assignments and any other instrument which creates a lien. Any reference to the
“holder” of such mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

9

 

 

25.  TENANT ESTOPPEL CERTIFICATES

 

Within ten (10) days after written request from Landlord, or Landlord’s
designee, Tenant shall execute and deliver to Landlord, Landlord’s designee or
the holder of any mortgage, a written statement certifying (a) that this Lease
is unmodified and in full force and effect, or is in full force and effect as
modified and stating the modifications; (b) the amount of Base Rent and the date
to which Base Rent and additional rent have been paid in advance; (c) the amount
of any security deposited with Landlord; (d) that Landlord is not in default
hereunder or, if Landlord is claimed to be in default, stating the nature of any
claimed default; and (e) such other matters relating to this Lease as may be
reasonably requested by Landlord or the holder of a mortgage. Any such statement
may be relied upon by a purchaser, assignee, lender, the holder of a mortgage
and its successors and/or assigns. Tenant's failure to execute and deliver such
statement within the time required shall at Landlord's election be a default
under this Lease and shall also be conclusive upon Tenant that: (1) this Lease
is in full force and effect and has not been modified except as represented by
Landlord; (2) there are no uncured defaults in Landlord’s performance and that
Tenant has no right of offset, counter-claim or deduction against Rent; and (3)
not more than one month's Rent has been paid in advance.

 

26.  TRANSFER OF LANDLORD’S INTEREST

 

In the event of any sale or transfer by Landlord of the Premises, Building or
Project, and assignment of this Lease by Landlord, Landlord shall be and is
hereby entirely freed and relieved of any and all liability and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer, providing the purchaser shall
expressly assume all of the covenants and obligations of Landlord under this
Lease. If any security deposit or prepaid Rent has been paid by Tenant, Landlord
may transfer the security deposit or prepaid Rent to Landlord’s successor and
upon such transfer, Landlord shall be relieved of any and all further liability
with respect thereto.

 

27.  DEFAULT

 

27.1.     Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant:

 

a.   If Tenant abandons or vacates the Premises FOR MORE THAN 10 DAYS
accompanied by non-payment of Rent; or

 

b.   If Tenant fails to pay any Rent or any other charges required to be paid by
Tenant under this Lease and such failure continues for five (5) days after such
payment is due and payable; or

 

c.   If Tenant fails to promptly and fully perform any other covenant, condition
or agreement contained in this Lease and such failure continues for thirty (30)
days after written notice thereof from Landlord to Tenant; or

 

d.   If a writ of attachment or execution is levied on this Lease or on any of
Tenant’s Property; or

 

e.   If Tenant makes a general assignment for the benefit of creditors, or
provides for an arrangement, composition, extension or adjustment with its
creditors; or

 

f.    If Tenant files a voluntary petition for relief or if a petition against
Tenant in a proceeding under the federal bankruptcy laws or other insolvency
laws is filed and not withdrawn or dismissed within forty-five sixty (45 60)
days thereafter, or if under the provisions of any law providing for
reorganization or winding up of corporations, any court of competent
jurisdiction assumes jurisdiction, custody or control of Tenant or any
substantial part of its property and such jurisdiction, custody or control
remains in force unrelinquished, unstayed or unterminated for a period of
forty-five sixty (45 60) days; or

 

g.   If in any proceeding or action in which Tenant is a party, a trustee,
receiver, agent or custodian is appointed to take charge of the Premises or
Tenant’s Property (or has the authority to do so) for the purpose of enforcing a
lien against the Premises or Tenant’s Property; or

 

h.   If Tenant is a partnership or consists of more than one (1) person or
entity, if any partner of the partnership or other person or entity is involved
in any of the acts or events described in subparagraphs d through g above.

 

27.2.     Remedies. In the event of Tenant’s default hereunder, then in addition
to any other rights or remedies Landlord may have under any law, Landlord shall
have the right, at Landlord’s option, without further notice or demand of any
kind to do the following:

 

a.   Terminate this Lease and Tenant's right to possession of the Premises and
reenter the Premises and take possession thereof, and Tenant shall have no
further claim to the Premises or under this Lease; or

 

b.   Continue this Lease in effect, reenter and occupy the Premises for the
account of Tenant, and collect any unpaid Rent or other charges which have or
thereafter become due and payable; or

 

c.   Reenter the Premises under the provisions of subparagraph b, and thereafter
elect to terminate this Lease and Tenant’s right to possession of the Premises.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

10

 

 

If Landlord reenters the Premises under the provisions of subparagraphs b or c
above, Landlord shall not be deemed to have terminated this Lease or the
obligation of Tenant to pay any Rent or other charges thereafter occurring,
unless Landlord notifies Tenant in writing of Landlord’s election to terminate
this Lease. In the event of any reentry or retaking of possession by Landlord,
Landlord shall have the right, but not the obligation, to remove all or any part
of Tenant’s Property in the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant. If Landlord elects to relet
the Premises for the account of Tenant, the rent received by Landlord from such
reletting shall be applied as follows: first, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord; second, to the payment of
any costs of such reletting; third, to the payment of the cost of any
alterations or repairs to the Premises; fourth, to the payment of Rent due and
unpaid hereunder; and the balance, if any, shall be held by Landlord and applied
in payment of future Rent as it becomes due. If that portion of rent received
from the reletting which is applied against the Rent due hereunder is less than
the amount of the Rent due, Tenant shall pay the deficiency to Landlord promptly
upon demand by Landlord. Such deficiency shall be calculated and paid monthly.
Tenant shall also pay to Landlord, as soon as determined, any costs and expenses
incurred by Landlord in connection with such reletting or in making alterations
and repairs to the Premises, which are not covered by the rent received from the
reletting.

 

Should Landlord elect to terminate this Lease under the provisions of
subparagraph a or c above, Landlord may recover as damages from Tenant the
following:

 

1.   Past Rent. The worth at the time of the award of any unpaid Rent which had
been earned at the time of termination; plus

 

2.   Rent Prior to Award. The worth at the time of the award of the amount by
which the unpaid Rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus

 

3.   Rent After Award. The worth at the time of the award of the amount by which
the unpaid Rent for the balance of the Term after the time of award exceeds the
amount of the rental loss that Tenant proves could be reasonably avoided; plus

 

4.   Proximately Caused Damages. Any other amount necessary to compensate
Landlord for all detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom not including lost profits or Other speculative
damages, including, but not limited to, any costs or expenses (including
REASONABLE attorneys’ fees), incurred by Landlord in (a) retaking possession of
the Premises, (b) maintaining the Premises after Tenant’s default, (c) preparing
the Premises for reletting to a new tenant, including any repairs or
alterations, and (d) reletting the Premises, including broker’s commissions.

 

“The worth at the time of the award” as used in subparagraphs 1 and 2, is to be
computed by allowing interest at the rate of ten percent (10%) per annum. “The
worth at the time of the award” as used in subparagraph 3 above, is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank situated nearest to the Premises at the time of the award plus one percent
(1%).

 

The waiver by Landlord of any breach of any term, covenant or condition of this
Lease shall not be deemed a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition.
Acceptance of Rent by Landlord subsequent to any breach hereof shall not be
deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of any breach at
the time of such acceptance of Rent. Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.

 

27.3.    Landlord’s Default. If Landlord fails to perform any covenant,
condition or agreement contained in this Lease within thirty (30) days after
receipt of written notice from Tenant specifying such default, or if such
default cannot reasonably be cured within thirty (30) days, if Landlord fails to
commence to cure within that thirty (30) day period, then Landlord shall be
liable to Tenant for any damages sustained by Tenant as a result of Landlord’s
breach; provided, however, it is expressly understood and agreed that if Tenant
obtains a money judgment against Landlord resulting from any default or other
claim arising under this Lease, that judgment shall be satisfied only out of the
rents, issues, profits, and other income actually received on account of
Landlord's right, title and interest in the Premises, Building or Project, and
no other real, personal, or mixed property of Landlord (or of any of the
partners which comprise Landlord, if any) wherever situated, shall be subject to
levy to satisfy such judgment. If, after notice to Landlord of default, Landlord
(or any holder of a mortgage) fails to cure the default as provided herein, then
Tenant shall have the right to cure that default at Landlord's expense. Tenant
shall not have the right to terminate this Lease or to withhold, reduce or
offset any amount against any payments of Rent or any other charges due and
payable under this Lease except as otherwise specifically provided herein.

 

27.4.    Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Landlord to or for Tenant of any cash or
other bonus, inducement or consideration for Tenant's entering into this Lease,
all of which concessions are hereinafter referred to as "Inducement Provisions",
shall be deemed conditioned upon Tenant's full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon ANY UNCURED Breach of
this Lease by Tenant, any such Inducement Provision shall automatically be
deemed deleted from this Lease and of no further force or effect, and a prorated
portion of any Rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Landlord under such an Inducement Provision
shall be immediately due and payable by Tenant to Landlord, notwithstanding any
subsequent cure-of-said Breach by Tenant. The acceptance by Landlord of rent or
the cure of the Breach which initiated the operation of this Paragraph shall not
be deemed a waiver by Landlord of the provisions of this paragraph unless
specifically so stated in writing by Landlord at the time of such acceptance.

 

28.  BROKERAGE FEES

 

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except Broker(s)
listed in Article 2.c. of this Lease. Tenant shall indemnify and hold Landlord
harmless from any cost, expense or liability (including costs of suit and
reasonable attorneys’ fees) for any compensation, commission or fees claimed by
any other real estate broker or agent in connection with this Lease or its
negotiation by reason of any act of Tenant. LANDLORD SHALL PAY FEES DUE TO THE
BROKERS REFERED TO IN ARTICLE 2 hereof.

 

29.  NOTICES

 

All notices, approvals and demands permitted or required to be given under this
Lease shall be in writing and deemed duly served or given if personally
delivered or sent by certified or registered U.S. mail, postage prepaid, or
email and addressed as follows: (a) if to Landlord, to Landlord’s Mailing
Address and to the Building manager, and (b) if to Tenant, to Tenant’s Mailing
Address; provided, however, notices to Tenant shall be deemed duly served or
given if delivered or mailed to Tenant at the Premises. Landlord and Tenant may
from time to time by notice to the other designate another place for receipt of
future notices.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

11

 

 

30.  GOVERNMENT ENERGY OR UTILITY CONTROLS

 

In the event of imposition of federal, state or local government controls,
rules, regulations or restrictions on the use or consumption of energy or other
utilities during the Term, both Landlord and Tenant shall be bound thereby. In
the event of a difference in interpretation by Landlord and Tenant of any such
controls, the interpretation of Landlord shall prevail, and Landlord shall have
the right to enforce compliance therewith, including the right of entry into the
Premises to effect compliance.

 

31.  RELOCATION OF PREMISES

 

Landlord shall have the right to relocate the Premises to another part of the
Building in accordance with the following:

 

a.   The new premises shall be substantially the same in size, dimensions,
configuration, decor and nature as the Premises described in this Lease, and if
the relocation occurs after the Commencement Date, shall be placed in that
condition by Landlord at its cost.

 

b.  Landlord shall give Tenant at least thirty (30) days written notice of
Landlord’s intention to relocate the Premises

 

c.   As nearly as practicable, the physical-relocation-of the Premises shall-
take place on a weekend and shall be completed before the following Monday. If
the physical relocation has not been completed in that time, Base Rent shall
abate in full from the time the physical relocation-commences-to the time it is-
completed. Upon completion of such relocation, the new promises shall become the
“Premises” under this Lease.

 

d.   All reasonable costs incurred by Tenant-as-a-result of the relocation shall
be paid by Landlord.

 

e.   If the new premises are smaller than the Premises- as it existed before the
relocation, Base Rent shall be reduced proportionately.

 

f.   The parties hereto shall immediately execute an amendment to this Lease
setting forth the relocation of the Premises and the reduction of Base Rent, if
any.

 

32.  QUIET ENJOYMENT

 

Tenant, upon paying the Rent and performing all of its obligations under this
Lease, shall peaceably and quietly enjoy the Premises, subject to the terms of
this Lease and to any mortgage, lease or other agreement to which this Lease may
be subordinate.

 

33.  OBSERVANCE OF LAW

 

Tenant shall not use the Premises or permit anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force, and with the
requirements of any board of fire insurance underwriters or other similar bodies
now or hereafter constituted, relating to, or affecting the condition, use or
occupancy of the Premises, excluding structural changes not related to or
affected by Tenant's Improvements or acts. The judgment of any court of
competent jurisdiction or the admission of Tenant in any action against Tenant,
whether Landlord is a party thereto or not, that Tenant has violated any law,
ordinance or governmental rule, regulation or requirement, shall be conclusive
of that fact as between Landlord and Tenant.

 

34.  FORCE MAJEURE.

 

Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefor, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, fire or other casualty, or other causes
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the duration
of that prevention, delay or stoppage. Nothing in this Article 34 shall excuse
or delay Tenant's obligation to pay Rent or other charges under this lease.

 

35.  CURING TENANT'S DEFAULTS.

 

If Tenant defaults in the performance of any of its obligations under this
Lease, Landlord may (but shall not be obligated to) without waiving such
default, perform the same for the account at the expense of Tenant. Tenant shall
pay Landlord all costs of such performance promptly upon receipt of a bill
therefor.

 

36.  SIGN CONTROL.

 

Tenant shall not affix, paint, erect or inscribe any sign, projection, awning,
signal or advertisement of any kind to any part of the Premises, Building or
Project, including without limitation, the inside or outside of windows or
doors, without the written consent of Landlord. Landlord shall have the right to
remove any signs or other matter, installed without Landlord's permission,
without being liable to Tenant by reason of such removal, and to charge the cost
of removal to Tenant as additional rent hereunder, payable within ten (10) days
of written demand by Landlord.

 

37.  MISCELLANEOUS.

 

a.   Accord and Satisfaction; Allocation of Payments. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.

 

b.   Addenda. If any provision contained in an addendum to this Lease is
inconsistent with any other provision herein, the provision contained in the
addendum shall control, unless otherwise provided in the addendum.

 

c.   Attorneys' Fees. If any action or proceeding is brought by either party
against the other pertaining to or arising out of this Lease, the finally
prevailing party shall be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred on account of such action or proceeding.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

12

 

 

d.   Captions, Articles and Section Numbers. The captions appearing within the
body of this Lease have been inserted as a matter of convenience and for
reference only and in no way define, limit or enlarge the scope or meaning of
this Lease. All references to Article and Section numbers refer to Articles and
Sections in this Lease.

 

e.   Changes Requested by Lender. Neither Landlord or Tenant shall unreasonably
withhold its consent to changes or amendments to this Lease requested by the
lender on Landlord's interest, so long as these changes do not alter the basic
business terms of this Lease or otherwise materially diminish any rights or
materially increase any obligations of the party from whom consent to such
change or amendment is requested.

 

f.    Choice of Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

 

g.   Consent. Notwithstanding anything contained in this Lease to the contrary,
Tenant shall have no claim, and hereby waives the right to any claim against
Landlord for money damages by reason of any refusal, withholding or delaying by
Landlord of any consent, approval or statement of satisfaction and in such
event, Tenant's only remedies therefor shall be an action for specific
performance, injunction or declaratory judgment to enforce any right to such
consent, etc.

 

h.   Corporate Authority. If Tenant is a corporation, each individual signing
this Lease on behalf of Tenant represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of the corporation, and
that this Lease is binding on Tenant in accordance with its terms. Tenant shall,
at Landlord's request, deliver a certified copy of a resolution of its board of
directors authorizing such execution.

 

i.    Counterparts. This Lease may be executed in multiple counterparts, all of
which shall constitute one and the same Lease.

 

j.    Execution of Lease; No Option. The submission of this Lease to Tenant
shall be for examination purposes only, and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
of Tenant in the Premises or any other premises within the Building or project.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding on Landlord notwithstanding any time interval, until Landlord has in
fact signed and delivered this Lease to Tenant.

 

k.   Furnishing of Financial Statements; Tenant's Representation. In order to
induce Landlord to enter into this Lease Tenant agrees that it shall promptly
furnish Landlord, from one time to time during the Lease, upon Landlord's
written request, with financial statements reflecting Tenant's current financial
condition. Tenant represents and warrants that all financial statements, records
and information furnished by Tenant to Landlord in connection with this Lease
are true, correct and complete in all respects.

 

I.   Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.

 

m.  Mortgage Protection. Tenant agrees to send by certified or registered mail
to any holder of a mortgage whose address has been furnished to Tenant, a copy
of any notice of default served by Tenant on Landlord. If Landlord fails to cure
such default within the time provided for in this Lease, then Tenant shall
provide written notice of such failure to the holder of the mortgage and such
holder shall have an additional thirty (30) days to cure such default; provided
that if such default cannot reasonably be cured within that thirty (30) day
period, then such holder of the mortgage shall have such additional time to cure
the default as is reasonably necessary under the circumstances. Notwithstanding
anything to the contrary contained herein, the holder of the mortgage shall have
no obligation to cure (and shall have no liability or obligation for not curing)
any breach or default by Landlord, except to the extent that such holder agrees
or undertakes otherwise in writing.

 

n.   Prior Agreements; Amendments. This Lease contains all of the agreements of
the parties with respect to any matter covered or mentioned in this Lease, and
no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.

 

o.   Recording. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a "short form" memorandum of this Lease for recording purposes.

 

p.   Severability. A final determination by a court of competent jurisdiction
that any provision of this Lease is invalid shall not affect the validity of any
other provision, and any provision so determined to be invalid shall, to the
extent possible, be construed to accomplish its intended effect.

 

q.   Successors and Assigns. This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.

 

r.   Time of the Essence. Time is of the essence of this Lease.

 

s.   Waiver. No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant shall impair such right or remedy or be
construed as a waiver of such default.

 

t.   Terminology. For purposes of this Lease the term “Landlord" shall be
interchangeable with “Lessor” and the term “Tenant” shall be interchangeable
with “Lessee”.

 

The receipt and acceptance by Landlord of delinquent Rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular Rent payment involved.

 

No act or conduct of Landlord, including, without limitation, the acceptance of
keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term. Only a written notice from
Landlord to Tenant shall constitute acceptance of the surrender of the Premises
and accomplish a termination of the Lease.

 

Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

 

Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

13

 

 

The Parties hereto have executed this Lease as of the dates set forth below.

 

Date: 9/8/14   Date: April 4, 2014       Landlord: OLEN COMMERCIAL REALTY CORP.
  Tenant: SUBMIT HEALTHCARE REIT, INC., A NEVADA CORPORATION   A MARYLAND
CORPORATION

 

By: /s/ Jayne Taylor   By: /s/ Dominic J. Petrucci Name: Jayne Taylor   Name:
Dominic J. Petrucci Title: Vice President/CFO   Title: Chief Financial Officer

 

Landlord’s Mailing Address:   Tenant’s Mailing Address: 7 Corporate Plaza   2
South Pointe Drive, Suite 100 Newport Beach, CA 92660   Lake Forest, CA 92630

 

Rent Payment Address: Olen Commercial Realty Corp. Unit Q P. O. Box 51915 Los
Angeles, CA 90051-6215

 

Telephone/Facsimile: 949.644.6536 / 949.719.7200   Telephone/Facsimile:
949.795.9999 Federal ID No. 88-0309052   Federal ID No. 73-1721791

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

14

 

 

ADDENDUM “A”

 

  BY AND BETWEEN:   OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION          
AS LANDLORD; AND:   SUMMIT HEALTHCARE REIT, INC., A MARYLAND CORPORATION        
  AS TENANT               TO LEASE DATED:   April 4, 2014        

 

1.SIGN CRITERIA

 

These regulations are established in order to ensure that all signs comply with
the signing ordinance of the City of Lake Forest, and in order to maintain a
continuity in appearance throughout Spectrum Pointe. Conformance with the
following regulations will be strictly enforced:

 

A.MASTER LOBBY DIRECTORY

 

1.Each suite shall be entitled to one line of copy on the lobby directory.

 

2.Each directory strip is .8” x 18” UV stable 1/32”-thick black laminate acrylic
composite. Tenant name shall be 38 point Optima Bold upper and lower case,
justified 4.65” from left side. Suite number is justified 1” from right side.
Each strip slides into existing metal carrier in directory case.

 

3.Copy to be at Landlord's expense.

 

B.SUITE DOOR SIGNS:

 

1.Each suite shall be allowed one identity sign to be installed on the wall next
to the handle side of doorway, 60” above finished floor to center of sign, and
2” from door trim.

 

2.The sign base shall be an 8” x 8” x 1/8”-thick non-glare frosted “P-95”
acrylic plaque with polished edges. The Tenant name only (no logo) shall be a
maximum of one (1) line of 1/2”-high copy Optima Regular in upper and lower case
letters constructed of black 3-M high-performance vinyl centered 2” from top of
sign and mounted to sign base subsurface. The suite number shall be 1-1/4” –high
Optima Regular numerals constructed of 3-M vinyl placed centered 2” from lower
edge of sign also mounted to the sign base subsurface. A 8” x 8” x 1/8” metallic
smoke gray 3-M high performance vinyl flood shall be applied over black vinyl
text subsurface. Entire sign to be mounted onto existing pin stand-offs located
next to most entry doors in building.

 

3.The sign shall be at Landlord’s expense.

 

4.Except as provided herein, no electrical or audible signs, advertising
placards, banners, pennants, names, insignias, trademarks, or other descriptive
material shall be affixed or maintained upon the glass panes, doors, exterior
walls or interior corridor walls of the Building or Project property.

 

5.Tenant shall contact Landlord with the exact verbiage for Tenant’s directory
and suite door signage at 949.719.7232.

 

2.EXTERIOR STORAGE

 

Tenant shall neither store, nor permit to be stored any goods, machinery,
merchandise, equipment, or any other items whatsoever in the parking lot or any
other common area adjacent to or in the Building. Tenant may only place or store
items wholly within its leased Premises.

 

3.NO TELEMARKETING

 

Tenant warrants to Landlord that its “use” of the subject Premises shall NOT be
for the operation of a telemarketing business, although some
business-to-business targeted marketing involving the use of telephone research,
surveying and prospecting techniques may be employed. Tenant acknowledges that
Landlord does not allow “boiler-room” telemarketing businesses as an acceptable
“Use” for this or any other location in Landlord’s properties and Tenant
therefore understands and agrees its total number of employees shall not
adversely impact the Project parking, or usage of the common areas, or exceed
that which would be reasonably expected for normal general office use in a
facility of this size, and that non- compliance of these issues shall constitute
a material breach of this Lease.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

15

 

 

ADDENDUM “A”

PAGE 2

  

4.SUITE REFURBISHMENT/TENANT IMPROVEMENTS

 

Landlord has completed its standard refurbishment of Premises, which included
patching and repainting, cleaning of all floors and floor coverings, replacement
of all damaged ceiling tiles and cleaning of entire suite to “move-in”
condition.

 

Additionally, Landlord shall complete the following Tenant Improvements at
Landlord’s sole cost substantially in accordance with the attached Exhibit “A-1”
using Landlord’s building-standard materials and finishes as follows:

 

1.Construct approximately fifteen (15) linear feet of demising wall where shown;

2.Re-work existing lights, T-bar ceiling, HVAC registers, as needed;

3.Replace the existing carpet with Landlord’s standard carpet in Tenant’s choice
of standard colors;

4.Provide and install automatic drop down projection screen in where shown;

5.Clean the entire suite to “move-in" condition.

 

Landlord shall make every reasonable effort to complete the above Tenant
Improvements as soon as reasonably possible after receipt of signed leases and
move-in monies, and estimates said work to take approximately two (2) weeks to
complete (other than the automatic drop down projection screen shich may take 3
weeks) from date of Landlord's receipt of signed leases, but Landlord can make
no guaranty of an exact date of completion.

 

“Substantially Completed” and/or “Substantial Completion” of Tenant Improvements
shall be defined as when the tenant improvements as set forth herein are
completed and the suite is cleaned to the point that any reasonable person
walking the Premises would deem it ready to occupy, minor punch-list items
excepted.

 

ADDITIONAL TENANT IMPROVEMENTS

In the event Tenant requests Additional Tenant Improvements prior to its initial
occupancy of the Premises, such improvements shall be subject to Landlord’s
prior approval, with the understanding that the total cost of said Additional
Tenant Improvements shall be the sole responsibility of Tenant. If Landlord and
Tenant are unable to agree upon the plans for, or the cost of any such proposed
Additional Tenant Improvements, Landlord shall not be obligated to construct
such Additional Tenant Improvements. In the event Additional Tenant Improvements
are approved by Landlord, then Landlord shall prepare an Additional Work
Authorization (“AWA”) outlining the specific additional work to be completed and
shall deliver same to Tenant. Tenant shall execute said AWA and return it to
Landlord, together with a check for the total cost of such Additional Tenant
Improvements. Landlord shall not be obligated to commence construction of any
approved Additional Tenant Improvements until Landlord has received such signed
AWA and the check. Further, should the Additional Tenant Improvements requested
by Tenant result in a delay in the completion of the work as set forth in Item 4
hereinabove beyond the date that work would have been completed had such
Additional Tenant Improvements not been requested, then Tenant agrees the
Commencement Date for this lease will be effective upon the date those Tenant
Improvements would have originally been completed, regardless of whether
Landlord has actually completed the Tenant Improvements as set forth herein on
that date, or whether Tenant can occupy the Premises on or before that date.

 

In the event Tenant requires Additional Tenant Improvements in subject Premises
after lease execution, such improvements shall be subject to Landlord’s prior
approval, with the understanding that the total cost of the Additional Tenant
Improvements shall be the sole responsibility of Tenant. If Landlord and Tenant
are unable to agree upon the plans for, or the cost of, any such proposed
Additional Tenant Improvements, Landlord shall not be obligated to construct
such Additional Tenant Improvements. In the event Additional Tenant Improvements
are approved by Landlord, then Landlord shall prepare an Additional Work
Authorization (“AWA”) outlining the specific additional work to be completed and
shall deliver same to Tenant. Tenant shall execute said AWA and return it to
Landlord, together with a check for the total cost of such Additional Tenant
Improvements. Landlord shall not be obligated to commence construction of any
approved Additional Tenant Improvements until Landlord has received such signed
AWA and the check. Any construction delay arising out of Tenant’s request for
any Additional Tenant Improvements shall not affect the payment of Rent as set
forth herein. All Rent payments shall be due on the first of each month of the
Lease Term regardless of whether or not the Additional Tenant Improvements have
been completed or delayed.

 

5.SURRENDER OF KEYS AT EXPIRATION OF LEASE

 

Tenant shall surrender the Premises by the Expiration Date or any earlier
termination date and return all keys to the Premises to Landlord's corporate
office located at 7 Corporate Plaza, Newport Beach, CA 92660, with all of the
improvements, parts and surfaces thereof broom clean and free of debris, and all
building systems in good operating condition, ordinary wear and tear excepted.
Landlord will continue to charge daily rent for the Premises until all keys are
received by Landlord at Landlord's office.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

16

 

 

ADDENDUM “A”

PAGE 3

 

6.EARLY POSSESSION AGREEMENT

 

Landlord agrees to grant Tenant rent-free Early Possession of said Premises, the
date to be upon Landlord’s notice to Tenant that Tenant Improvements are
Substantially Complete. Lease payments shall not commence until May 1, 2014.
Tenant agrees to hold Landlord harmless from any liability or responsibility for
damages to any of Tenant’s personal property, or for any loss suffered by Tenant
through vandalism, theft, or destruction of said personal property by fire or
other causes. It is agreed by Tenant and Landlord that all the terms and
conditions of the Lease are to be in full force and effect, except as to rent,
as of the date of Tenant's possession of subject Premises.

 

7.EARLY ACCESS AGREEMENT

 

Tenant shall have access to the Premises beginning upon mutual execution of
Leases, at mutually agreed upon times in order to install computer and telephone
wiring only. Tenant agrees that it will not occupy subject Premises until
Landlord's notice to Lessee that Tenant Improvements are Substantially Complete,
and Landlord shall have the right to inspect said Premises from time to time and
if it finds any item of furniture or evidence of usage by Tenant whatsoever,
then Tenant agrees to pay Landlord rent for subject Premises, the amount to be
retroactive to the Early Access Date. Landlord shall have no liability or
responsibility for damages to Tenant’s personal property or for any loss
suffered by Tenant through vandalism, theft, or destruction of the property by
fire or other causes. It is agreed by Tenant and Landlord that all the terms and
conditions of the lease are to be in full force and effect, except as to rent,
as of the date of Tenant's possession of subject Premises. Tenant shall provide
appropriate insurance and liability coverage for its workers/employees on the
job-site and Landlord shall in no way be responsible for same.

 

17

 

 

ADDENDUM “B”

 

  BY AND BETWEEN:   OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION          
AS LANDLORD; AND:   SUMMIT HEALTHCARE REIT, INC., A MARYLAND CORPORATION        
  AS TENANT               TO LEASE DATED:   April 4, 2014        

 

1.No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed or printed or affixed on or to any part of the outside or inside of
the Building without the written consent of Landlord, and Landlord shall have
the right to remove and destroy any such sign, placard, picture, advertisement,
name or notice without notice to and at the expense of Tenant.

 

All approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person approved by the Landlord.

 

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises; provided, however, that the Landlord may furnish and install a
Building standard window covering at all exterior windows. Tenant shall not
without prior written consent of Landlord cause or otherwise install sunscreen
on any window.

 

2.The sidewalks, halls, passages, exits, entrances, elevators and stairways,
driveways, and parking areas shail not be obstructed by Tenants or used by them
for any purpose other than for ingress and egress from their respective
premises.

 

3.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises, without prior written consent of
Landlord and subsequent delivery of a duplicate key to Landlord.

 

4.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein and the expense of any
breakage, stoppage, or damage resulting from the violation of this rule shall be
borne by the Tenant who, or whose employees or invitees shall have caused it.

 

5.Tenant shall not overload the floor of the Premises or in any way deface the
Premises or any part thereof.

 

6.Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substances in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to the Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other Tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building.

 

7.No cooking except for normal employee meal preparation shall be done or
permitted by any Tenant on the Premises, nor shall the Premises be used for
washing clothes, for lodging, or for any improper, objectionable or immoral
purpose.

 

8.Tenant shall not keep in the Premises or the Building any kerosene, gasoline
or inflammable or combustible fluid or material, or use any method of heating or
air conditioning other than that supplied or approved in writing by the
Landlord.

 

9.Landlord will direct electricians as to where and how telephone and telegraph
wires are to be introduced. No boring or cutting for wires will be allowed
without the consent of the Landlord. The locations of telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the approval
of Landlord.

 

10.Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

 

11.Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate to prevent same.

 

12.Without the written consent of Landlord, Tenant shall not use the name of the
building in connection with or in promoting or advertising the business of
Tenant except as Tenant’s address.

 

13.Landlord shall have the right to control and operate the public portions of
the Building, and the public facilities, and heating and air conditioning, as
well as facilities furnished for the common use of the Tenants, in such manner
as it deems best for the benefit of the Tenants generally.

 

14.All garbage and refuse shall be placed by Tenant in the containers at the
location prepared by Landlord for refuse collection, in the manner and at the
times and places specified by Landlord. Tenant shall not burn any trash or
garbage of any kind in or about the Leased Premises or the Business Park. All
cardboard boxes must be “broken down” prior to being placed in the trash
container. Ail styrofoam chips must be bagged or otherwise contained prior to
placement in the trash container, so as not to constitute a nuisance, Pallets
may not be disposed of in the trash bins or enclosures. It is the Tenant’s
responsibility to dispose of pallets by alternative means.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

18

 

 

ADDENDUM “B”

PAGE 2

 

Should any garbage or refuse not be deposited in the manner specified by
Landlord, Landlord may after three (3) hours verbal notice to Tenant, take
whatever action necessary to correct the infraction at Tenant’s expense.

 

15.No aerial antenna shall be erected on the roof or exterior walls of the
Leased Premises, or on the grounds, without in each instance, the written
consent of Landlord first being obtained. Any aerial or antennae so installed
without such written consent shall be subject to removal by Landlord at any time
without notice.

 

16.No loud speakers, televisions, phonographs, radios, cell phones or other
devices shall be used in a manner so as to be heard or seen outside of the
Leased Premises or in neighboring space without the prior written consent of
Landlord.

 

17.The outside areas immediately adjoining the Leased Premises shall be kept
clean and free from dirt and rubbish by the Tenant, to the satisfaction of the
Landlord, and Tenant shall not place or permit any obstruction or materials in
such areas. No exterior storage shall be allowed.

 

18.Tenant shall use at Tenant’s cost such pest extermination contractors as
Landlord may direct and at such intervals as Landlord may require.

 

19.These common types of damages will be charged back to the Tenant if they are
not corrected prior to vacating the Premises:

 

-Keys not returned to Landlord for ALL locks, requiring the service of a
locksmith and rekeying.

 

-Removal of all decorator painting, wallpapering and paneling, or Landlord’s
prior consent to remain.

 

-Electrical conduit and receptacles on the surface of walls.

 

-Phone outlets, wiring, or phone equipment added on wall surfaces.

 

-Security tape/magnetic tape switches for burglar alarm systems added to windows
and door surfaces.

 

-Penetration of roof membrane in any manner.

 

-Holes in walls, doors, and ceiling surfaces.

 

-Addition or change of standard door hardware.

 

-Painting or gluing of carpet or tile on warehouse floors.

 

-Glass damage.

 

-Damage to warehouse ceiling insulation.

 

-Stains or damage to carpeting beyond normal wear-and-tear.

 

-Damaged, inoperative, or missing electrical, plumbing, or HVAC equipment.

 

-Debris and furniture requiring disposal.

 

-Damaged or missing mini-blinds, draperies, and baseboards.

 

-Installation of additional improvements without Landlord’s prior written
approval or obtainment of required City building permits.

 

Tenant agrees to comply with all such rules and regulations upon notice from
Landlord. Should Tenant not abide by these Rules and Regulations, Landlord may
serve a three (3) day notice to correct deficiencies. If Tenant has not
corrected deficiencies by the end of the notice period, Tenant will be in
default of lease.

 

Landlord reserves the right to amend or supplement the foregoing rules and
regulations and to adopt and promulgate additional rules and regulations
applicable to the leased premises. Notice of such rules and regulations and
amendments and supplements thereto, if any, shall be given to the Tenant.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

19

 

 

ADDENDUM “C”

 

  TO LEASE DATED:   April 4, 2014           BY AND BETWEEN:   OLEN COMMERCIAL
REALTY CORP., A NEVADA CORPORATION           AS LESSOR; AND:   SUMMIT HEALTHCARE
REIT, INC., A MARYLAND CORPORATION           AS LESSEE            

 

ANNUAL RENT ADJUSTMENT

 

The minimum Base Monthly Rent set forth in Article 2.h. of this Lease shall be
adjusted as follows:

 

Beginning on May 1, 2015 through April 30, 2016 the minimum Base Monthly Rent
shall be $6,348.80*.

 

Beginning on May 1, 2016 through April 30, 2017 the minimum Base Monthly Rent
shall be $6,758.40*.

 

*   Note: This amount does not include Project Operating Costs and Real Estate
Taxes, which amounts are subject to change pursuant to the terms of the Lease.
The Security Deposit shall be subject to adjustment pursuant to Article 7 of the
Lease.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

20

 

 

ADDENDUM “D”

 

  TO LEASE DATED:   April 4, 2014           BY AND BETWEEN:   OLEN COMMERCIAL
REALTY CORP., A NEVADA CORPORATION           AS LESSOR; AND:   SUMMIT HEALTHCARE
REIT, INC., A MARYLAND CORPORATION           AS LESSEE            

 

OPTION TO EXTEND/LEASE EXTENSION

 

Providing Lessee is not in default under any of the terms of this Lease, Lessee
shall have the Option to Extend the term of this Lease for one (1) THREE-YEAR
period on all the same terms and conditions as contained in this Lease, except
that the minimum base monthly rent commencing with the first month of each Lease
Extension shall be the THEN FAIR MARKET RENTAL RATE for comparable space in
Spectrum Pointe, but in no event shall the new minimum base monthly rent be less
than the minimum base monthly rent for the previous twelve (12) months.

 

To exercise this Option to Extend, Lessee must give notice IN WRITING to Lessor
by certified mail, return receipt requested at least ONE HUNDRED AND EIGHTY DAYS
prior to the expiration of the previous term.

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

21

 

 

[tpg22.jpg]

 

EXHIBIT “A”

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

22

 

 

[tpg23.jpg]

 

EXHIBIT “A-1”

 

[tsign1.jpg]     [tsign2.jpg] Landlord’s Initials     Tenant’s Initials

 

23



